Bill in equity to enjoin suits in ejectment to divest the legal title to lands held by respondents and vest same in complainant. The equity of the bill was sustained in Laird v. Columbia Loan  Investment Co., 204 Ala. 246, 85 So. 521. Former litigation involving property similarly situated appears in Snow v. Bray, 198 Ala. 398, 73 So. 542. The present appeal is from the decree granting relief to complainant.
Respondents, plaintiffs in ejectment, claim as heirs of A. H. Laird, deceased. Complainant claims a perfect equity in the lands through judicial proceedings in the probate court for the sale of the lands to pay debts of the decedent.
M. M. Gwin was administrator de bonis non of the Laird estate. The records of the probate court disclose that petition was duly filed by the administrator for the sale of the lands of the estate, including the lands in suit; that by regular proceedings, the heirs having notice, an order of sale was duly granted; that the administrator filed his report showing a sale of the entire property; that he had bid off 120 acres therein described, including the lands here involved, for $325.00; that the land was sold at a fair and reasonable price; and expressing a willingness to pay for and take the lands bid off by him. An order of confirmation was entered.
These proceedings were in 1878. In 1881 a final settlement was made, the heirs all having due notice, wherein it sufficiently appears the administrator was charged with and accounted for the purchase money and interest thereon; the same being applied, with other assets, to the payment of debts and costs of administration, with small balance decreed upon distribution to the heirs. No conveyance nor order of conveyance to Gwin was made. On the face of these records N.M. Gwin was, upon payment in full, the owner of a perfect equity in the lands, and entitled to have the legal title vested in him by bill in equity. William A. R. Laird et al. v. Columbia Loan  Investment Co., 204 Ala. 246, 85 So. 521; Smith v. Lusk,119 Ala. 394, 24 So. 256; Woodstock Iron Co. v. Fullenwider,87 Ala. 584, 586, 6 So. 197, 13 Am. St. Rep. 73; Bell v. Craig,52 Ala. 215; Bland v. Bowie, 53 Ala. 152; Robertson v. Bradford,73 Ala. 116; Ellis v. Ellis, 84 Ala. 348, 4 So. 868; Oden v. Dupuy, 99 Ala. 36, 11 So. 419, 12 So. 605; Creamer v. Holbrook,99 Ala. 52, 11 So. 830; Pickens v. Yarborough, 30 Ala. 408; Herman on Estoppel, §§ 800, 801, and 802.
It was not necessary, as appellants assume, for complainant to show affirmatively that the heirs had actual knowledge of what lands Gwin had purchased and the price thereof. Being before the court, they were charged with knowledge of the proceedings. The equity rule in such cases is grounded upon a policy of protection to persons buying at judicial sales, and those holding under them in good faith. The rule extends to and includes heirs not sui juris.
No election to refund the purchase *Page 622 
money received by the heirs, or used to discharge the debts against the land, being exercised within the prescriptive period of 20 years, all are cut off, and equity will enjoin suits in ejectment.
The decrees upon distribution are presumed to have been paid after the lapse of 20 years, and no proof of payment was required. Solomon v. Solomon, 81 Ala. 506, 1 So. 82.
Respondents' chief contention rests upon a contradiction or impeachment of the record of the report of sale in the matter of the description of the property purchased by Gwin. The contention is that, in fact, Gwin purchased only one 40-acre tract, instead of three as shown by the record, and that the S.W. 1/4 of S.E. 1/4 of section 12, township 18, range 4 west, which includes the lands in suit, was not purchased and paid for as appears from the record. Judicial records import absolute verity. They cannot be contradicted in collateral proceedings by other evidence. L.  N. R. Co. v. Perkins,152 Ala. 133, 44 So. 602; Ex parte Rice, 102 Ala. 671, 15 So. 450; Thomason v. Odum, 31 Ala. 108, 68 Am. Dec. 159; 22 C. J. p. 968, § 1206; 23 R. C. L. p. 158, § 7.
The specific question here is in effect a denial of the genuineness of the record; a charge that there has been a fraudulent alteration of the record of the report of sale so as to include the lands in suit.
Photographic copies of the original record are sent up for inspection. It appears the record is upon a book of printed forms, with blanks for filling in the description and other details. The blanks in the instant case were filled out in manuscript. On inspection there is some indication of an erasure and certain words, including description of this 40, written over the erased space.
Alterations of public records are presumed to be entered by some one with authority, and to have been made for correction, so that the record as it stands is true. 34 Cyc. 591; Hommel v. Devinney, 39 Mich. 522; Sheip v. Price, Page  Co., 3 Pa. Super. 1.
Assuming, but not deciding, that this is a rebuttable presumption even as to judicial records on collateral attack, we do not find sufficient evidence to overturn this record after the lapse of more than 20 years.
The original report of sale on file was offered, and ordered sent up for inspection, but was not found with the record. This we deem immaterial. Assuming, as claimed, that it contains more manifest marks of alteration, the presumption is, there being no evidence of when, why, or by whom made, that they were made by amendment in due course, and the record made pursuant to law and preserved as the permanent memorial of judicial proceedings will be presumed to show the true report of sale as made while the matter was in fieri. Duncan v. Freeman, 109 Ala. 185,19 So. 433.
As early as 1884, M. M. Gwin executed a deed to the entire property to Andrew Tulley, who had married Rebecca Laird, widow and dowress of decedent. This deed shows on its face a purpose to correct a deed, also appearing in the record, made in 1878, the year of Gwin's purchase. The complainant deraigns title through a long series of mesne conveyances from Tulley. Tulley's conveyance was recorded in 1884, and all the successive conveyances were duly recorded. There is evidence of intermittent acts of possession under these conveyances, but no assertion of a claim or possession by the heirs for more than 20 years. The suits in ejectment were brought in 1917, after valuable improvements were erected thereon by complainant.
Declarations of M. M. Gwin in disparagement of his title long after he had conveyed the property by deed with statutory warranty to Tulley cannot be considered as evidence against this complainant, upon the theory that they were declarations against interest by a person since deceased.
Reverting to the record of the report of sale, the contention of respondents appears to be that Gwin purchased only one of the three numbered 40's.
There is no indication of erasure or change in the record of two numbered 40's in section 7. These appear in the unquestioned handwriting of the recorder of the report of sale, as well as the order made thereon. The orderly sequence of the record, as well as unquestioned contents, would be destroyed by acceptance of the theory of appellants. The report would also be incomplete in failing to show full compliance with the order of sale or reason for failure so to do. After the lapse of this long period of time, all intendments will be indulged in favor of those holding on the faith of the verity of the record of these judicial proceedings. Lacey v. So. Min. Land Co.,180 Ala. 57, 60 So. 283; Sloss-Sheffield S.  I. Co. v. Lollar,170 Ala. 239, 54 So. 272; Coulson v. Scott, 167 Ala. 606,52 So. 436; Cotton v. Holloway, 96 Ala. 544, 12 So. 172; Smith v. Wert, 64 Ala. 34; Wyatt v. Scott, 33 Ala. 313; McArthur v. Carrie's Adm'r, 32 Ala. 75, 70 Am. Dec. 529; Lay's Ex'r v. Lawson, 23 Ala. 377; Gantt v. Phillips, 23 Ala. 275.
Affirmed.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.
                              On Rehearing.